Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tuske et al. (“Investigation on Log-Linear Interpolation of Multi-Domain Neural Network Language Model” –.

In regards to claim 1, Tuske discloses a neural network apparatus, comprising: a recurrent neural network having a log-linear output layer, (Tuske page introduction first paragraph teaches a recurrent neural network and the abstract and the second paragraph of the section 1 teaches log-linear interpolation of output, wherein the examiner interprets this to be a log-linear output layer) said recurrent neural network trained by training data and wherein an arbitrary feature vector is input to said recurrent neural network, wherein (Tuske page 6006 second and third paragraphs teaches the feature vector y(h) wherein this is input into the log linear model which is inside the RNN, examiner interprets to the be an arbitrary feature vector)  said recurrent neural network models outputs symbols as complex combinations of attributes without requiring that each combination among said complex combinations be directly observed in said training data (Tusk section 4.3 first two paragraphs teaches training with subset of words instead of an entire lexicon, this teaches training without requiring all combinations been seen, and wherein complete output symbols are words and language), and wherein said recurrent neural network is configured to permit an inclusion of flexible prior knowledge in a form of specified modular features, wherein said recurrent neural network learns to dynamically control weights of a log-linear distribution to promote said specified modular features. (Tuske Abstract teaches doing a log-linear interpolation of weights for optimization, wherein optimizing is learning and controlling weights.) 
However, Tuske does not appear to explicitly disclose a feature vector of fixed dimensionability. 
	Christopher disclose a feature vector of fixed dimensionability. (Christopher para. [0040] cites he feature vector representation of the input sequence is a compressed version of the input sequence.  

	It would have been obvious to one of ordinary skill in the art before the effectively date of the claimed invention to modify the teachings of Tuske with that Christopher to allow for use of feature vectors of fixed dimensionality as both references deal with the use of neural neworks and the benefit of doing so it allows the network to operate more efficiently by have the input all of the same dimensionality and not having to convert them.


In regards to claim 2, Tuske in view of Christopher discloses the apparatus of claim 1 wherein said recurrent neural network comprises a log-linear recurrent neural network.  (Tuske abstract teaches and section 1 teaches combining a neural network with log- inear models, thus creating a log-linear recurrent neural network.)

In regards to claim 3, Tuske in view of Christopher discloses the apparatus of claim 1 wherein said recurrent neural network comprises a machine that receives a real vector as an input and outputs a real vector through a combination of linear operations and non-linear operations.   (Tuske et al. page 6060 paragraphs 1-5 teaches receiving a vector as log-linear models are trained on the same vector, extracted through a set of common nonlinear transformations and then log-linear operations are perform to get an output vector of merger linear layers, thus have both non-linear and linear operation performed.)

In regards to claim 4, Tuske in view of Christopher discloses the apparatus of claim 1 wherein said recurrent neural network comprises a log-linear model that includes said log-linear output layer, wherein said log-linear model includes cross-entropy loss. (Tuske abstract teaches and section 1 teaches combining a neural network with log-linear models, thus creating a log-linear recurrent neural network. Also the second paragraph of the section 1 teaches log-linear interpolation of output, wherein the examiner interprets this to be a log-linear output layer. On page 6007 section 4.3 para. 4 teaches cross entropy loss.)

In regards to claim 5, Tuske in view of Christopher discloses the apparatus of claim 1 wherein said recurrent neural network is utilized to train a language model. (Tuske abstract and section l first paragraph teaches the use RNN utilized in training language models.)

In regards to claim 6, Tuske in view of Christopher discloses the apparatus of claim 1 wherein said recurrent neural network is utilized for language model adaptation. (Tuske abstract sections 1 and 2 and first paragraph of section 6 teaches the use of RNN for LM and adaptation of such models.)

In regards to claim 7, Tuske in view of Christopher discloses the apparatus of claim 1 wherein said recurrent neural network is utilized for condition-based priming.  (Tuske  section 2 first paragraph speaks of conditional dependence base on pervious n-1 words, the examiner interprets this be conditional priming as it next word is dependent on previous words, creating a priming effect by limiting or removing word not possible or likely based on the previous words.)

In regards to claim 8, Tuske in view of Christopher discloses the apparatus of claim 4 wherein wherein said recurrent neural network is utilized for condition-based priming. (Tuske section 2 first 

In regards to claim 9, it is the method embodiment of claim 1 with similar limitations and thus rejected using the reasoning in claim 1. 
In regards to claim 10, it is the method embodiment of claim 2 with similar limitations and thus rejected using the reasoning in claim 2. 
In regards to claim 11, it is the method embodiment of claim 3 with similar limitations and thus rejected using the reasoning in claim 3. 
In regards to claim 12, it is the method embodiment of claim 4 with similar limitations and thus rejected using the reasoning in claim 4. 
In regards to claim 13, it is the method embodiment of claim 5 with similar limitations and thus rejected using the reasoning in claim 5. 
In regards to claim 14, it is the method embodiment of claim 6 with similar limitations and thus rejected using the reasoning in claim 6. 
In regards to claim 15, it is the method embodiment of claim 7 with similar limitations and thus rejected using the reasoning in claim7. 
In regards to claim 16, it is the system embodiment of claim 1 with similar limitations and thus rejected using the reasoning in claim 1. 
In regards to claim 17, it is the system embodiment of claim 2 with similar limitations and thus rejected using the reasoning in claim 2. 
In regards to claim 18, it is the system embodiment of claim 3 with similar limitations and thus rejected using the reasoning in claim 3. 

In regards to claim 20, it is the system embodiment of claim 7 with similar limitations and thus rejected using the reasoning in claim 7. 


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULINHO E SMITH whose telephone number is (571)270-1358.  The examiner can normally be reached on Mon-Fri. 10AM-6PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/PAULINHO E SMITH/               Primary Examiner, Art Unit 2125